EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Linyang Wang on 9/24/2021.
The application has been amended as follows: 
In claim 6, in the third line, replace “following Formula 3 and isomers thereof” with  “following Formula 3, and isomers thereof, dimers thereof, trimers thereof, and oligomers thererof”.
Delete claim 8.
REASONS FOR ALLOWANCE
Claims 1-7, 9-15 are allowable.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a modification initiator comprising at least one product derived from a reaction between a compound represented by Formula 1 
    PNG
    media_image1.png
    197
    129
    media_image1.png
    Greyscale
 and a compound represented by Formula 2 
    PNG
    media_image2.png
    28
    72
    media_image2.png
    Greyscale
.
Claims 2-7, 9-15 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Hargis (US 5,063,190), Lawson (US 5,491,230), Nakayama (US 5,717,043), Lawson (US 5,935,893), and Choe (US 2018/0208684).
Hargis teaches forming dilithium adducts from dienes such as myrcene (col. 3,l n. 12-44) for anionic polymerization of diene monomers. Hargis fails to teach a compound of Formula 1 reacted with a compound of Formula 2 reacted together or a polymer formed from the reaction product.
Lawson ‘230 teaches anionic polymerization initiators derived from diene and having amino groups (col. 4, ln. 36-65). Lawson ‘230 fails to teach a compound of Formula 1 reacted with a compound of Formula 2 reacted together or a polymer formed from the reaction product.
Nakayama teaches forming anionic polymerization initiators formed by reacting an amine with a lithium compound. Nakayama fails to teach a compound of Formula 1 reacted with a compound of Formula 2 reacted together or a polymer formed from the reaction product.
Lawson ‘893 teaches anionic polymerization initiators derived from alkane and having amino groups. Lawson ‘893 fails to teach a compound of Formula 1 reacted with a compound of Formula 2 reacted together or a polymer formed from the reaction product.
Choe teaches the reaction of amino functionalized isoprene with lithium compounds. Choe fails to teach a compound of Formula 1 reacted with a compound of Formula 2 reacted together or a polymer formed from the reaction product.

Applicant filed a Terminal Disclaimer under 37 CFR 1.321 of copending Application 16/756,001 which overcame the Obviousness Double Patenting rejection over Application 16/756,001. 

Because modification initiator comprising at least one product derived from a reaction between a compound represented by Formula 1 
    PNG
    media_image1.png
    197
    129
    media_image1.png
    Greyscale
 and a compound represented by Formula 2 
    PNG
    media_image2.png
    28
    72
    media_image2.png
    Greyscale
 of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT C BOYLE/Primary Examiner, Art Unit 1764